Citation Nr: 9916090	
Decision Date: 06/11/99    Archive Date: 06/21/99

DOCKET NO.  98-09 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether the reduction of the assigned rating for the 
veteran's service-connected hemorrhoids from 10 percent to 
noncompensable was proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

William D. Teveri, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1969 to 
November 1970.

This appeal arises from a May 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

The Board notes the veteran failed to appear for a personal 
hearing scheduled at the RO on September 8, 1998.  There is 
no indication that the July 1998 notice to the veteran of the 
hearing, which was mailed to him at his address of record, to 
which all other correspondence to the veteran had previously 
been mailed, was returned as not being deliverable.  The 
veteran has not requested that the hearing be rescheduled.  
Hence, the Board deems the hearing request to have been 
withdrawn.  38 C.F.R. § 20.704 (1998).  Therefore, the 
veteran's claim must be adjudicated on the evidence now of 
record.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  A November 1994 rating decision increased the rating for 
the veteran's service-connected hemorrhoids from 
noncompensable to 10 percent disabling.

3.  A February 1998 RO decision proposed reducing the rating 
for hemorrhoids from 10 percent disabling to noncompensable; 
a letter attached to that decision notified the veteran of 
the proposed reduction, of his right to submit new evidence, 
to request a hearing, and also afforded him 60 days to 
respond; no response was received.

4.  The veteran's 10 percent rating for hemorrhoids had not 
been in effect for five years or more prior to the reduction.

5.  The veteran's service-connected hemorrhoids are currently 
manifested by no hemorrhoids and no objective symptomatology.

6.  The May 1998 rating decision on appeal reduced the rating 
for the veteran's hemorrhoids from 10 percent disabling to 
noncompensable.


CONCLUSION OF LAW

The criteria for restoration of a 10 percent evaluation for 
service-connected hemorrhoids have not been met.  38 U.S.C.A. 
§ 1155, 5107, 5112 (West 1991); 38 C.F.R. §§ 3.103, 3.105, 
3.344, 3.400, 4.1-4.2, 4.10, 4.13, 4.114, Diagnostic Code 
7336 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds the veteran's claim well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  That is, his 
claim is plausible or capable of substantiation.  See Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  The Board is also 
satisfied that all relevant facts have been properly 
developed and that no further assistance to the veteran is 
required to comply with the duty to assist as mandated by 
38 U.S.C.A. § 5107(a).

No award of compensation, pension or dependency and indemnity 
compensation shall be terminated, reduced or otherwise 
adversely affected unless the beneficiary has been notified 
of such adverse action and has been provided a period of 60 
days in which to submit evidence for the purpose of showing 
that the adverse action should not be taken.  See 38 C.F.R. § 
3.103(b)(2).

Where a reduction in evaluation of a service connected 
disability or employability status is considered warranted 
and the lower evaluation would result in a reduction or 
discontinuance of compensation payments currently being made, 
a rating proposing the reduction or discontinuance will be 
prepared setting forth all material facts and reasons. The 
beneficiary will be notified at his or her latest address of 
record of the contemplated action and furnished detailed 
reasons therefor, and will be given 60 days for the 
presentation of additional evidence to show that compensation 
payments should be continued at their present level.  If 
additional evidence is not received within that period, final 
rating action will be taken and the award will be reduced or 
discontinued effective the last day of the month in which a 
60-day period from the date of notice to the beneficiary of 
the final rating action expires.  See 38 C.F.R. § 3.105(e).  
In the advance written notice concerning proposed actions, 
the beneficiary will be informed that he or she will have an 
opportunity for a predetermination hearing, provided that a 
request for such a hearing is received by VA within 30 days 
from the date of the notice.  See 38 C.F.R. § 3.105(i).

In the present case the above criteria have been met.  The 
veteran requested a predetermination hearing, which was 
scheduled for September 8, 1998; the veteran failed to appear 
for that hearing.

38 C.F.R. § 3.400(r) provides that the effective date of 
reopened claims is the date of receipt of the claim or the 
date entitlement arose, whichever is later.

The effect of 38 C.F.R. §§ 3.105(e) and 3.400(r) combined, is 
that a rating reduction cannot be made effective for a 
minimum of 120 days after it is proposed in writing to the 
veteran.  See Brown v. Brown, 5 Vet. App. 413, 418 (1993).  
In this case, the date of the notification letter concerning 
the proposed reduction was February 23, 1998, and the 
effective date of the reduction to noncompensable was August 
1, 1998.  Hence, the procedural requirements contained in the 
above regulations have been satisfied, and it is not 
otherwise contended by the veteran.

As noted above, the veteran's 10 percent disability rating 
had not been in effect over five years.  Thus, the more 
stringent provisions of 38 C.F.R. § 3.344 are not for 
consideration.  See 38 C.F.R. § 3.344(c).

In any rating reduction case not only must it be determined 
that an improvement in a disability has actually occurred, 
but also that that improvement actually reflects an 
improvement in the veteran's ability to function under the 
ordinary conditions of life and work.  See 38 C.F.R. § 4.2; 
Brown, at 421.  When any change in evaluation is to be made, 
the rating agency should assure itself that there has been an 
actual change in the condition, for better or worse, and not 
merely a difference in the thoroughness of the examination or 
in use of descriptive terms.  See 38 C.F.R. § 4.13; Brown, at 
420.

It should be emphasized at this point that in order to 
sustain a reduction in rating, it must appear by a 
preponderance of the evidence that the rating reduction is 
warranted.  Brown v. Brown, 5 Vet. App. 413 (1993).

The rating for the veteran's service-connected hemorrhoids 
was raised to 10 percent by a November 1994 RO rating 
decision, based upon an October 1994 VA examination report 
which revealed one large and two small external hemorrhoids, 
one of which was tender to palpation.  No bleeding was noted, 
although the veteran reported periodic bleeding and pain.

A September 1997 VA examination report noted no hemorrhoids 
upon physical examination.

During an April 1998 VA physical examination the veteran 
deferred a prostate examination.

Disabilities of the digestive system are rated in accordance 
with 38 C.F.R. § 4.114, Diagnostic Codes (DC) 7200-7348.  
Hemorrhoids (external or internal) are rated in accordance 
with DC 7336.  That code provides that external or internal 
hemorrhoids, with persistent bleeding and with secondary 
anemia, or with fissures, will be assigned a 20 percent 
evaluation.  Large or thrombotic, irreducible, hemorrhoids, 
with excessive redundant tissue, evidencing frequent 
recurrences, will be assigned a 10 percent evaluation.  Mild 
or moderate hemorrhoids will be assigned a noncompensable (0 
percent) evaluation.

As noted above, the most recent examination of the veteran 
revealed no hemorrhoids.  Hence, the preponderance of the 
evidence indicates an improvement in the disability has 
actually occurred; that improvement actually reflects an 
improvement in the veteran's ability to function under the 
ordinary conditions of life and work.  Accordingly, 
restoration of the veteran's 10 percent evaluation for 
hemorrhoids is not warranted, and the veteran's claim for 
that benefit must be denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Restoration of a 10 percent evaluation for hemorrhoids is 
denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

 

